Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/08/2021.  This statement is issued to correct the typo found in the paragraph [0003] of the office action mailed on 05/26/2021.
Applicant's election with traverse of Species I in the reply filed on 08/25/2021 is acknowledged.  The traversal is on the ground(s) that there is very significant overlap with respect to search and examination issues for Species I and II.  This is not found persuasive because Species I and II are different types of semiconductor devices and require different search strategies and search queries.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang et al. (US 2017/0194529 A1).
Regarding claim 1, Wang et al. teach a semiconductor device (semiconducting light-emitting device; [0007]) comprising a p-type nitride semiconductor layer (120; Fig. 1, [0023]), the p-type nitride semiconductor layer (120) comprising: an Al-containing nitride semiconductor layer (120b of aluminum gallium nitride; Fig. 1, [0023]); and an Al-containing compound layer (120c of aluminum gallium nitride; Fig. 1, [0023]) containing Al and C as main constituent elements ([0028-0029]) and provided on a surface (the top surface) of the Al-containing nitride semiconductor layer (120b).  
Regarding claim 2, Wang et al. teach the semiconductor device according to claim 1, wherein the p-type nitride semiconductor layer (120) comprises a hole accumulation layer in the vicinity of an interface between the Al-containing nitride semiconductor layer (120b) and the Al-containing compound layer (120c; 120b is p type which is considered as a hole accumulation layer in the vicinity of an interface between 120b and 120c).  
Regarding claim 4
Regarding claim 5, Wang et al. teach the semiconductor device according to claim 1, wherein the Al-containing nitride semiconductor layer (120b) is composed of AlXGa1-XN (0 < X ≤ 1) (aluminum gallium nitride; [0023]).
Regarding claim 6, Wang et al. teach the semiconductor device according to claim 1 comprising: a first semiconductor layer (110; Fig. 1, [0023]) having an n-type nitride semiconductor layer (110 of n-type aluminum gallium nitride; Fig. 1, [0023]), a second semiconductor layer (120; Fig. 1, [0023]) having the p-type nitride semiconductor layer (120) an active layer (130; Fig. 1, [0023]) between the first semiconductor layer (110) and the second semiconductor layer (120), the active layer (130) containing a nitride semiconductor (gallium nitride; [0023]).  
Regarding claim 8, Wang et al. teach the semiconductor device according to claim 6 which further comprises a p-electrode (160; Fig. 1, [0025]) provided on a surface (the top surface of the Al-containing compound layer (120c; Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, 9, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as applied to claims 1 and 6  above.
Regarding claim 3, Wang et al. teach wherein the Al-containing compound layer (120c) has a composition ratio of C to Al ([0026]).
Wang et al. do not teach a composition ratio of C to Al in a range of 0.2 to 3.
Parameters such as the composition ratio of C to Al in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired light emitting efficiency based on the wavelength of the emitted light of the light emitting device during device fabrication ([0030]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the composition ratio of C to Al within the range as claimed in order to achieve the desired light emitting efficiency based on the wavelength of the emitted light of the light emitting device ([0030]).
Regarding claim 7, Wang et al. teach wherein the active layer (130) emits ultraviolet light (light with wavelength less than or equal to 410 nm; [0030]) which overlaps the claimed range of the wavelength of the emitted light of the deep ultraviolet light (light with a wavelength of 220 to 350 nm as disclosed in paragraph [0032] of the current application), that established a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 9, Wang et al. teach wherein the Al-containing nitride semiconductor layer (120b) and the Al-containing compound layer (120c).  

Parameters such as the total thickness of the Al-containing nitride semiconductor layer and the Al-containing compound layer in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired light emitting efficiency ([0024]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the total thickness of the Al-containing nitride semiconductor layer and the Al-containing compound layer within the range as claimed in order to achieve the desired light emitting efficiency ([0024]).
Regarding claim 11, Wang et al. teach wherein the Al-containing compound layer (120c).  
Wang et al. do not teach a thickness of the Al-containing compound layer (120c) is less than 10 nm.
Parameters such as the thickness of the Al-containing compound layer in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired light emitting efficiency ([0024]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the thickness of the Al-containing compound layer within the range as claimed in order to achieve the desired light emitting efficiency ([0024]).
Regarding claim 18, Wang et al. teach the semiconductor device according to claim 1, wherein the Al-containing compound layer (120c) has a composition ratio of C to Al ([0026]).
Wang et al. do not teach a composition ratio of C to Al in a range of 0.1 to 10.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sakai (US 2013/0313577).
Regarding claim 1, Sakai teach a semiconductor device (a laminated substrate having semiconductor layers; [0003]) comprising a p-type nitride semiconductor layer (23/upper-30, connected to p-electrode 91; Fig. 5, [0140]), the p-type nitride semiconductor layer (23/upper-30) comprising: an Al-containing nitride semiconductor layer (upper 30 of AlN; Fig. 5, [0140]); and an Al-containing compound layer (23 of AlC; Fig. 5, [0140]) containing Al and C as main constituent elements 
Regarding claim 19, Wang et al. teach the semiconductor device according to claim 1, wherein the Al-containing compound layer (23) comprises AlC2, A14C3, Al5C3N, Al2OC, or A14O4C (A14C3; [0140, 0008]). 

Response to Arguments
On page 7 of Applicant’s Response, Applicant argues that Wang '529 fails to disclose or suggest employment of an Al-containing compound layer containing Al and C as main constituent elements based on that Wang '529 acknowledges that carbon is present as an "impurity" and that the highest acceptable amount of carbon is in the range from 10-4 to 10-2 carbon atoms/cm3 relative to aluminum atoms.
  The Examiner respectfully disagrees with Applicant’s argument, because the numbers 10-4 and 10-2 are ratios of carbon concentration to aluminum concentration as clearly disclosed in paragraph [0018] of Wang '529.  The carbon concentration can range from 2 x 1014 atoms/cm3 to 9 x 1017 atoms/cm3 as disclosed in paragraph [0015] of Wang '529, which is very high.  Thus C and Al can be considered as main constituent elements of the Al-containing compound layer.
On page 7 of Applicant’s Response, Applicant argues that Wang '529 fails to establish anticipation with respect to claim 1 based on the limitations in claim 18 and claim 3.
The Examiner respectfully disagrees with Applicant’s argument, because claims 18 and claim 3 have narrower scopes than claim 1.  The anticipation of claim 1 should be based on the limitations of claim 1 only.  Thus Wang '529 establishes anticipation with respect to claim 1 as disclosed above.

On page 7 of Applicant’s Response, Applicant argues that Wang '529 teach away from modifying the carbon concentration above 10-2.
The Examiner respectfully disagrees with Applicant’s argument, because Wang '529 teach in the paragraph [0030] that the defects produced by carbon absorb light with wavelength less than or equal to 410 nm.  The carbon concentration can be adjusted higher if the wavelength of light is longer than 410 nm, such as the green light.  Thus the composition ratio of C to Al in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired light emitting efficiency based on the wavelength of the emitted light of the light emitting device during device fabrication ([0030]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/19/2021